DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,172, 206 in view of US 2012/0082223 A1 (“Karczewicz”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application are substantially the same and obvious over the ones in the Patent in view of Karczewicz. For example, U.S. Patent No. 11,172, 206 claims:  
   
U.S. Patent No. 11,172, 206
Instant Application 17/503570
Note: underlined fonts mean difference in instant application
1. An image decoding method, with a decoding apparatus, the method comprising:
1. An image decoding method, with a decoding apparatus, the method comprising:  
generating, with the decoding apparatus, an MPM list comprising a plurality of MPMs (Most Probable Modes) for a current prediction unit,
generating, with the decoding apparatus, an MPM list comprising a plurality of MPMs (Most Probable Modes) for a current prediction unit, 
wherein the MPMs are derived based on intra prediction modes of neighboring prediction units to the current prediction unit, and the neighboring prediction units comprise a left neighboring prediction unit and an upper neighboring prediction unit,
wherein the MPMs are derived based on intra prediction modes of neighboring prediction units to the current prediction unit, and the neighboring prediction units comprise a left neighboring prediction unit and an upper neighboring prediction unit, 
wherein the MPM list comprises three MPMs as candidate intra prediction modes of the current prediction unit, the three MPMs comprising a first MPM, a second MPM and a third MPM, and 
wherein the MPM list comprises three MPMs as candidate intra prediction modes of the current prediction unit, the three MPMs comprising a first MPM, a second MPM and a third MPM, and 
wherein when the intra prediction modes of the neighboring prediction units are the same, the first MPM is set equal to the intra prediction modes of the neighboring prediction units while the second MPM is set different to the intra prediction modes of the neighboring prediction units;
wherein when the intra prediction modes of the neighboring prediction units are the same, the first MPM is set equal to the intra prediction modes of the neighboring prediction units while the second MPM is set different to the intra prediction modes of the neighboring prediction units;
deriving, with the decoding apparatus, an intra prediction mode of the current prediction unit based on the MPM list and an MPM flag indicating whether there is, among the derived MPMs, an MPM having the same prediction mode as the intra prediction mode of the current prediction unit; 
deriving, with the decoding apparatus, an intra prediction mode of the current prediction unit based on the MPM list and an MPM flag indicating whether there is, among the derived MPMs, an MPM having the same prediction mode as the intra prediction mode of the current prediction unit; 
generating, with the decoding apparatus, a prediction block of the current prediction unit by performing intra prediction on the current prediction unit based on the intra prediction mode of the current prediction unit; and 
generating, with the decoding apparatus, a prediction block of the current prediction unit by performing intra prediction on the current prediction unit based on the intra prediction mode of the current prediction unit; and 

obtaining, with the decoding apparatus, a residual block of the current prediction unit;
generating, with the decoding apparatus, a restored block of the current prediction unit using the prediction block of the current prediction unit,
generating, with the decoding apparatus, a restored block of the current prediction unit using the prediction block of the current prediction unit and the residual block of the current prediction unit,
wherein in response to the MPM flag indicating that there is, among the derived three MPMs, no MPM having the same prediction mode as the intra prediction mode of the current prediction unit, deriving the intra prediction mode of the current prediction unit comprises: 
wherein in response to the MPM flag indicating that there is, among the derived three MPMs, no MPM having the same prediction mode as the intra prediction mode of the current prediction unit, deriving the intra prediction mode of the current prediction unit comprises: 
comparing, with the decoding apparatus, the three MPMs in the MPM list,
comparing, with the decoding apparatus, the three MPMs in the MPM list, 
rearranging, with the decoding apparatus, the three MPMs based on results of the comparison, the rearranging being performed by changing positions of the three MPMs in an ascending order of mode values, the step of rearranging is performed only if the MPM flag indicates that there is, among the derived three MPMs, no MPM which has the same intra prediction mode of the current prediction unit; 
rearranging, with the decoding apparatus, the three MPMs based on results of the comparison, the rearranging being performed by changing positions of the three MPMs in an ascending order of mode values, the step of rearranging is performed only if the MPM flag indicates that there is, among the derived three MPMs, no MPM which has the same intra prediction mode of the current prediction unit; 
setting, with the decoding apparatus, a remaining intra prediction mode as a candidate intra prediction mode of the current prediction unit, the remaining intra prediction mode being determined based on remaining intra prediction modes except the derived three MPMs among all intra prediction modes; 
setting, with the decoding apparatus, a remaining intra prediction mode as a candidate intra prediction mode of the current prediction unit, the remaining intra prediction mode being determined based on remaining intra prediction modes except the derived three MPMs among all intra prediction modes; 
increasing, with the decoding apparatus, a value of the candidate intra prediction mode by 1 when the value of the candidate intra prediction mode is equal to or greater than the value of a first rearranged MPM; 
increasing, with the decoding apparatus, a value of the candidate intra prediction mode by 1 when the value of the candidate intra prediction mode is equal to or greater than the value of a first rearranged MPM; 
increasing, with the decoding apparatus, the value of the candidate intra prediction mode by 1 when the value of the candidate intra prediction mode is equal to or greater than the value of a second rearranged MPM; 
increasing, with the decoding apparatus, the value of the candidate intra prediction mode by 1 when the value of the candidate intra prediction mode is equal to or greater than the value of a second rearranged MPM; 
increasing, with the decoding apparatus, the value of the candidate intra prediction mode by 1 when the value of the candidate intra prediction mode is equal to or greater than the value of a third rearranged MPM; and 
increasing, with the decoding apparatus, the value of the candidate intra prediction mode by 1 when the value of the candidate intra prediction mode is equal to or greater than the value of a third rearranged MPM; and
deriving, with the decoding apparatus, the intra prediction mode of the current prediction unit based on an intra prediction mode corresponding to the value of the candidate intra prediction mode.
deriving, with the decoding apparatus, the intra prediction mode of the current prediction unit based on an intra prediction mode corresponding to the value of the candidate intra prediction mode.


Although the Patent claims generating, with the decoding apparatus, a restored block of the current prediction unit using the prediction block of the current prediction unit, it does not specifically claim obtaining, with the decoding apparatus, a residual block of the current prediction unit; generating, with the decoding apparatus, a restored block of the current prediction unit using the prediction block of the current prediction unit and the residual block of the current prediction unit. Karczewicz however, teaches obtaining, with the decoding apparatus, a residual block of the current prediction unit (residual blocks, e.g. see at least paragraph [0141]); generating, with the decoding apparatus, a restored block of the current prediction unit using the prediction block of the current prediction unit and the residual block of the current prediction unit (decoded blocks, e.g. see at least paragraph [0143]). 
It would have been obvious to one of ordinary skills in the art at the time the invention was made, having the Patent and Karczewicz before him/her, to modify the Patent with Karczewicz in order to improve efficiency for signaling of an intra-prediction mode and provide relative bit savings for a coded bitstream. 
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,666,950 in view of US 2012/0082223 A1 (“Karczewicz”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application are substantially the same and obvious over the one in the Patent in view of Karczewicz. For example, U.S. Patent No. 10,666,950 claims: 
   
U.S. Patent No. 10,666,950
Instant Application 17/503570
Note: underlined fonts mean difference in instant application
1. An image decoding method, with a decoding apparatus, the method comprising: 
1. An image decoding method, with a decoding apparatus, the method comprising:  
generating, with the decoding apparatus, an MPM list comprising a plurality of MPMs (Most Probable Modes) for a current prediction unit, 
generating, with the decoding apparatus, an MPM list comprising a plurality of MPMs (Most Probable Modes) for a current prediction unit, 
wherein the MPMs are derived based on intra prediction modes of neighboring prediction units to the current prediction unit, and the neighboring prediction units comprise a left neighboring prediction unit and an upper neighboring prediction unit, 

wherein the MPMs are derived based on intra prediction modes of neighboring prediction units to the current prediction unit, and the neighboring prediction units comprise a left neighboring prediction unit and an upper neighboring prediction unit, 
wherein the MPM list comprises three MPMs as candidate intra prediction modes of the current prediction unit, the three MPMs comprising a first MPM, a second MPM and a third MPM, and 

wherein the MPM list comprises three MPMs as candidate intra prediction modes of the current prediction unit, the three MPMs comprising a first MPM, a second MPM and a third MPM, and 
wherein when the intra prediction modes of the neighboring prediction units are the same, the first MPM is set equal to the intra prediction modes of the neighboring prediction units while the second MPM is set different from the intra prediction modes of the neighboring prediction units; 
wherein when the intra prediction modes of the neighboring prediction units are the same, the first MPM is set equal to the intra prediction modes of the neighboring prediction units while the second MPM is set different to the intra prediction modes of the neighboring prediction units;
deriving, with the decoding apparatus, an intra prediction mode of the current prediction unit based on the MPM list and an MPM flag indicating whether there is, among the derived MPMs, an MPM having the same prediction mode as the intra prediction mode of the current prediction unit; and 

deriving, with the decoding apparatus, an intra prediction mode of the current prediction unit based on the MPM list and an MPM flag indicating whether there is, among the derived MPMs, an MPM having the same prediction mode as the intra prediction mode of the current prediction unit; 
performing, with the decoding apparatus, intra prediction on the current prediction unit based on the intra prediction mode of the current prediction unit, 

generating, with the decoding apparatus, a prediction block of the current prediction unit by performing intra prediction on the current prediction unit based on the intra prediction mode of the current prediction unit; and 

obtaining, with the decoding apparatus, a residual block of the current prediction unit;

generating, with the decoding apparatus, a restored block of the current prediction unit using the prediction block of the current prediction unit and the residual block of the current prediction unit,
wherein in response to the MPM flag indicating that there is, among the derived three MPMs, no MPM having the same prediction mode as the intra prediction mode of the current prediction unit, deriving the intra prediction mode of the current prediction unit comprises: 

wherein in response to the MPM flag indicating that there is, among the derived three MPMs, no MPM having the same prediction mode as the intra prediction mode of the current prediction unit, deriving the intra prediction mode of the current prediction unit comprises: 
comparing, with the decoding apparatus, the three MPMs in the MPM list;
comparing, with the decoding apparatus, the three MPMs in the MPM list, 
rearranging, with the decoding apparatus, the three MPMs based on results of the comparison, the rearranging being performed by changing positions of the three MPMs in an ascending order of mode values, the step of rearranging is performed only if the MPM flag indicates that there is, among the derived three MPMs, no MPM which has the same intra prediction mode of the current prediction unit; 

rearranging, with the decoding apparatus, the three MPMs based on results of the comparison, the rearranging being performed by changing positions of the three MPMs in an ascending order of mode values, the step of rearranging is performed only if the MPM flag indicates that there is, among the derived three MPMs, no MPM which has the same intra prediction mode of the current prediction unit; 
setting, with the decoding apparatus, a remaining intra prediction mode as a candidate intra prediction mode of the current prediction unit, the remaining intra prediction mode being determined based on remaining intra prediction modes except for the derived three MPMs among all intra prediction modes; 

setting, with the decoding apparatus, a remaining intra prediction mode as a candidate intra prediction mode of the current prediction unit, the remaining intra prediction mode being determined based on remaining intra prediction modes except the derived three MPMs among all intra prediction modes; 
increasing, with the decoding apparatus, a value of the candidate intra prediction mode by 1 when the value of the candidate intra prediction mode is equal to or greater than a value of a first rearranged MPM; 

increasing, with the decoding apparatus, a value of the candidate intra prediction mode by 1 when the value of the candidate intra prediction mode is equal to or greater than the value of a first rearranged MPM; 
increasing, with the decoding apparatus, the value of the candidate intra prediction mode by 1 when the value of the candidate intra prediction mode is equal to or greater than a value of a second rearranged MPM; 

increasing, with the decoding apparatus, the value of the candidate intra prediction mode by 1 when the value of the candidate intra prediction mode is equal to or greater than the value of a second rearranged MPM; 
increasing, with the decoding apparatus, the value of the candidate intra prediction mode by 1 when the value of the candidate intra prediction mode is equal to or greater than a value of a third rearranged MPM; and 

increasing, with the decoding apparatus, the value of the candidate intra prediction mode by 1 when the value of the candidate intra prediction mode is equal to or greater than the value of a third rearranged MPM; and
deriving, with the decoding apparatus, the intra prediction mode of the current prediction unit based on an intra prediction mode corresponding to the value of the candidate intra prediction mode.

deriving, with the decoding apparatus, the intra prediction mode of the current prediction unit based on an intra prediction mode corresponding to the value of the candidate intra prediction mode.


Although the Patent claims performing, with the decoding apparatus, intra prediction on the current prediction unit based on the intra prediction mode of the current prediction unit, it does not specifically claim obtaining, with the decoding apparatus, a residual block of the current prediction unit; generating, with the decoding apparatus, a restored block of the current prediction unit using the prediction block of the current prediction unit and the residual block of the current prediction unit. Karczewicz however, teaches obtaining, with the decoding apparatus, a residual block of the current prediction unit (residual blocks, e.g. see at least paragraph [0141]); generating, with the decoding apparatus, a restored block of the current prediction unit using the prediction block of the current prediction unit and the residual block of the current prediction unit (decoded blocks, e.g. see at least paragraph [0143]). 
It would have been obvious to one of ordinary skills in the art at the time the invention was made, having the Patent and Karczewicz before him/her, to modify the Patent with Karczewicz in order to improve efficiency for signaling of an intra-prediction mode and provide relative bit savings for a coded bitstream. 
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,955,169 in view of US 2012/0082223 A1 (“Karczewicz”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application are substantially the same and obvious over the one in the Patent in view of Karczewicz. For example, U.S. Patent No. 9,955,169 claims: 

U.S. Patent No. 9,955,169
Instant Application 17/503570
Note: underlined fonts mean difference in instant application
1. An intra prediction mode decoding method, with a decoding apparatus, the method comprising: 

1. An image decoding method, with a decoding apparatus, the method comprising:  
generating, with the decoding apparatus, an MPM list comprising MPMs (Most Probable Modes) for a current prediction unit, 

generating, with the decoding apparatus, an MPM list comprising a plurality of MPMs (Most Probable Modes) for a current prediction unit, 
wherein the MPMs are derived based on intra prediction modes of neighboring prediction units to the current prediction unit, and the neighboring prediction units comprise a left neighboring prediction unit and an upper neighboring prediction unit, 

wherein the MPMs are derived based on intra prediction modes of neighboring prediction units to the current prediction unit, and the neighboring prediction units comprise a left neighboring prediction unit and an upper neighboring prediction unit, 
wherein the MPM list comprises three MPMs as candidate intra prediction modes of the current prediction unit, the three MPMs comprising a first MPM, a second MPM and a third MPM, and 

wherein the MPM list comprises three MPMs as candidate intra prediction modes of the current prediction unit, the three MPMs comprising a first MPM, a second MPM and a third MPM, and 
wherein in response to the intra prediction modes of the neighboring prediction units being the same, the first MPM is set to be equal to the intra prediction modes of the neighboring prediction units while the second MPM is set to be different from the intra prediction modes of the neighboring prediction units; and 

wherein when the intra prediction modes of the neighboring prediction units are the same, the first MPM is set equal to the intra prediction modes of the neighboring prediction units while the second MPM is set different to the intra prediction modes of the neighboring prediction units;
deriving, with the decoding apparatus, an intra prediction mode of the current prediction unit based on the MPM list and an MPM flag indicating whether there is, among the derived MPMs, an MPM having the same prediction mode as the intra prediction mode of the current prediction unit, 

deriving, with the decoding apparatus, an intra prediction mode of the current prediction unit based on the MPM list and an MPM flag indicating whether there is, among the derived MPMs, an MPM having the same prediction mode as the intra prediction mode of the current prediction unit; 

generating, with the decoding apparatus, a prediction block of the current prediction unit by performing intra prediction on the current prediction unit based on the intra prediction mode of the current prediction unit; and 

obtaining, with the decoding apparatus, a residual block of the current prediction unit;

generating, with the decoding apparatus, a restored block of the current prediction unit using the prediction block of the current prediction unit and the residual block of the current prediction unit,
wherein in response to the MPM flag indicating that there is, among the derived three MPMs, no MPM having the same prediction mode as the intra prediction mode of the current prediction unit, deriving the intra prediction mode of the current prediction unit comprises 

wherein in response to the MPM flag indicating that there is, among the derived three MPMs, no MPM having the same prediction mode as the intra prediction mode of the current prediction unit, deriving the intra prediction mode of the current prediction unit comprises: 
comparing, with the decoding apparatus, the three MPMs in the MPM list, 

comparing, with the decoding apparatus, the three MPMs in the MPM list, 
rearranging, with the decoding apparatus, the three MPMs based on results of the comparison, the rearranging being performed by changing positions of the three MPMs in an ascending order of mode values, the step of rearranging being performed only if the MPM flag indicates that there is, among the derived three MPMs, no MPM having the same prediction mode as the intra prediction mode of the current prediction unit; 

rearranging, with the decoding apparatus, the three MPMs based on results of the comparison, the rearranging being performed by changing positions of the three MPMs in an ascending order of mode values, the step of rearranging is performed only if the MPM flag indicates that there is, among the derived three MPMs, no MPM which has the same intra prediction mode of the current prediction unit; 
setting, with the decoding apparatus, a remaining intra prediction mode as a candidate intra prediction mode of the current prediction unit, the remaining intra prediction mode being determined based on remaining intra prediction modes except the derived three MPMs among all intra prediction modes, and 

setting, with the decoding apparatus, a remaining intra prediction mode as a candidate intra prediction mode of the current prediction unit, the remaining intra prediction mode being determined based on remaining intra prediction modes except the derived three MPMs among all intra prediction modes; 

increasing, with the decoding apparatus, a value of the candidate intra prediction mode by 1 when the value of the candidate intra prediction mode is equal to or greater than the value of a first rearranged MPM; 

increasing, with the decoding apparatus, the value of the candidate intra prediction mode by 1 when the value of the candidate intra prediction mode is equal to or greater than the value of a second rearranged MPM; 

increasing, with the decoding apparatus, the value of the candidate intra prediction mode by 1 when the value of the candidate intra prediction mode is equal to or greater than the value of a third rearranged MPM; and
deriving, with the decoding apparatus, the intra prediction mode of the current prediction unit by comparing the candidate intra prediction mode of the current prediction unit with the rearranged MPMs.

deriving, with the decoding apparatus, the intra prediction mode of the current prediction unit based on an intra prediction mode corresponding to the value of the candidate intra prediction mode.


Although the Patent claims deriving, with the decoding apparatus, an intra prediction mode of the current prediction unit, it does not specifically claim generating, with the decoding apparatus, a prediction block of the current prediction unit by performing intra prediction on the current prediction unit based on the intra prediction mode of the current prediction unit; and obtaining, with the decoding apparatus, a residual block of the current prediction unit; generating, with the decoding apparatus, a restored block of the current prediction unit using the prediction block of the current prediction unit and the residual block of the current prediction unit. Karczewicz however, teaches generating, with the decoding apparatus, a prediction block of the current prediction unit (prediction block provided to summer 80 in Fig. 4, e.g. see at least paragraph [0139])  by performing intra prediction on the current prediction unit (intra prediction unit 74 in Fig. 4) based on the intra prediction mode of the current prediction unit (intra-prediction mode, e.g. see at least paragraph [0135]); and obtaining, with the decoding apparatus, a residual block of the current prediction unit (residual blocks, e.g. see at least paragraph [0141]); generating, with the decoding apparatus, a restored block of the current prediction unit using the prediction block of the current prediction unit and the residual block of the current prediction unit (decoded blocks, e.g. see at least paragraph [0143]).
Further, although the Patent claims setting, with the decoding apparatus, a remaining intra prediction mode as a candidate intra prediction mode of the current prediction unit, the remaining intra prediction mode being determined based on remaining intra prediction modes except the derived three MPMs among all intra prediction modes, it does not specifically claim increasing, with the decoding apparatus, a value of the candidate intra prediction mode by 1 when the value of the candidate intra prediction mode is equal to or greater than the value of a first rearranged MPM; increasing, with the decoding apparatus, the value of the candidate intra prediction mode by 1 when the value of the candidate intra prediction mode is equal to or greater than the value of a second rearranged MPM; increasing, with the decoding apparatus, the value of the candidate intra prediction mode by 1 when the value of the candidate intra prediction mode is equal to or greater than the value of a third rearranged MPM. Karczewicz however, teaches increasing, with the decoding apparatus, a value of the candidate intra prediction mode by 1 when the value of the candidate intra prediction mode is equal to or greater than the value of a first rearranged MPM (MIPM INDEX + 1 in 190B when MIPM INDEX not (i.e. NO in 184B) less than (i.e. equals to or greater than) MODE INDEX FOR FIRST MOST PROBABLE MODE in 184B, e.g. see paragraphs [0180]-[0181]); increasing, with the decoding apparatus, the value of the candidate intra prediction mode by 1 when the value of the candidate intra prediction mode is equal to or greater than the value of a second rearranged MPM ([MIPM INDEX + 1] + 1 = MIPM INDEX + 2 in 192B when MIPM INDEX + 1 not (i.e. NO in 188B) less than (i.e. equals to or greater than) MODE INDEX FOR SECOND MOST PROBABLE MODE in 188B, e.g. see paragraphs [0180]-[0181]; it is noted here that the interpretation of “the candidate intra prediction mode” is MIPM INDEX + 1 that is reasonable in light of the specification, e.g. S940-S950 in Fig. 9 of the application, paragraphs [0140]-[0141]; that is, the candidate intra prediction mode that is compared in S950 has been increased by 1 in the previous step S940); increasing, with the decoding apparatus, the value of the candidate intra prediction mode by 1 when the value of the candidate intra prediction mode is equal to or greater than the value of a third rearranged MPM (for more than two MPMs, paragraph [0041], discloses and continues that otherwise, if the MIPM index plus two is less than the mode index for the third most probable intra-prediction mode, then the video decoder may decode the block using the intra-prediction mode mapped to a mode index that is two greater than the modified intra-prediction mode index, and so on, which is similar to YES in 188B but for MIPM + 2; and so, similar to NO in 188B, if the MIPM index plus two is not less than (i.e. equals to or greater than) MODE INDEX FOR THIRD MOST PROBABLE MODE, a person having ordinary skill in the art would have no difficulty in recognizing to adding 1 to MIPM INDEX + 2, i.e. [MIPM INDEX + 1 + 1] + 1 = MIPM INDEX + 3 in order to decode, which is similar to 192B). 
It would have been obvious to one of ordinary skills in the art at the time the invention was made, having the Patent and Karczewicz before him/her, to modify the Patent with Karczewicz in order to improve efficiency for signaling of an intra-prediction mode and provide relative bit savings for a coded bitstream.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maani et al., US 2013/0188695 A1, discloses logical intra mode naming in HEVC video coding
Chuang et al., JCTVC-F062, discloses Luma Intra Prediction Mode Coding 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485